16-2019-CA-001107-XXXX-MA
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 1 of 14 PagelD 84

Filing # 84758044 E-Filed 02/11/2019 10:13:43 PM

IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL
CIRCUIT IN AND FOR DUVAL COUNTY, FLORIDA

LACEY PEACOCK, on behalf of himself

and all others similarly situated,
CASE NO.: 2019-CA-1107

CIVIL DIVISION CV-B

 

Plaintiffs,
CLASS REPRESENTATION

Vv. JURY TRIAL DEMANDED
NCC BUSINESS SERVICES, INC., and
BENTLEY GREEN APARTMENTS
INVESTORS LLC,

Defendants.

/
CLASS ACTION COMPLAINT

 

COMES NOW, Plaintiff, LACEY PEACOCK (hereinafter “Plaintiff’) on behalf of
himself and all others similarly situated, by and through his undersigned counsel, and sues
Defendant, NCC BUSINESS SERVICES, INC. (hereinafter “NCC”), and Defendant,
BENTLEY GREEN APARTMENTS INVESTORS LLC (hereinafter “BENTLEY”) and in
support thereof would allege:

1. This Court has jurisdiction over this matter because the amount in controversy
exceeds $15,000.00, exclusive of interest, costs, and attorney’s fees.

JURISDICTION AND VENUE

2. This court has subject matter jurisdiction over this action pursuant to Florida
Statutes § 559.77(1) and 15 U.S.C. § 1692k(d).

3. Venue is proper because the events and transactions underlying the basis for

this action occurred in Duval County, Florida.

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 02/12/2019 11:10:02 AM
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 2 of 14 PageID 85

PARTIES

4. Plaintiff is a natural person and resident of Duval County, Florida.

5. NCC is a Florida Profit Corporation doing business in Duval County, Florida,
and whose principal address is 9428 Baymeadows Road, Suite 200, Jacksonville, FL 32256.

6. NCC may be served through its registered agent REGISTERED AGENT
SOLUTIONS, INC., 155 OFFICE PLAZA DR., SUITE A, TALLAHASSEE, FL 32301.

7. BENTLEY is a Delaware Limited Liability Company doing business in Duval
County, Florida, and whose principal address is 5429 LBJ Freeway, Suite 800, Dallas, TX
75240.

8. According to the Florida Department of State, Division of Corporations
website!, BENTLEY GREEN APARTMENTS INVESTORS LLC is registered to use the
fictitious name “Bentley Green Apartments”.

9. BENTLEY may be served through its registered agent C T CORPORATION
SYSTEM, 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324.

GENERAL ALLEGATIONS

10. ‘Plaintiff alleges violations of the Fair Debt Collection Practices Act, 15
U.S.C. § 1692, et seqg., (hereinafter the “FDCPA”) and the Florida Consumer Collection
Practices Act, Florida Statutes § 559.55, et seq., (hereinafter the “FCCPA”).

11. The alleged debt is $2,444.34 under an Apartment Lease Contract for
Apartment 1508, 9536 Princeton Square Blvd. S., Jacksonville, FL 32256, and which was

asserted by NCC to be owed to “Bentley Green/Milestone” (hereinafter the “Debt’”).

 

1 Florida Department of State, Division of Corporations,
http://dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G14000106174&rdocnum=G14000106174
(last visited Jan. 22, 2019).

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 3 of 14 PagelD 86

12. | Under the FCCPA, a “debtor” or “consumer” is defined as “any natural person
obligated or allegedly obligated to pay any debt.” Florida Statutes § 559.55(8) (emphasis
added).

13. Under the FDCPA, a “consumer” is defined as “any natural person obligated
or allegedly obligated to pay any debt.” 15 U.S.C. § 1692a(3) (emphasis added).

14. ‘Plaintiff is a “debtor” or “consumer” as defined in the FCCPA. Florida
Statutes § 559.55(8).

15. Plaintiffs a “consumer” as defined in the FDCPA. 15 U.S.C. § 1692a(3).

16. NCC is a “debt collector’ as defined in the FCCPA. Florida Statutes §
559.55(7).

17. BENTLEY is a “debt collector” as defined in the FCCPA. Florida Statutes §
559.55(7).

18. NCCisa “debt collector” as defined in the FDCPA. 15 U.S.C. § 1692a(6).

19. The alleged Debt which NCC and BENTLEY have attempted to collect from
Plaintiff is a “debt” or “consumer debt” as defined in the FCCPA, and originated in Duval
County, Florida. Florida Statutes § 559.55(6).

20. The alleged Debt which NCC and BENTLEY have attempted to collect from
Plaintiff is a “debt” or “consumer debt” as defined in the FDCPA, and originated in Duval
County, Florida. 15 U.S.C. § 1692a(5).

21. ‘Plaintiff and NCC first discussed the Debt over the telephone on or about

December 4, 2018. (hereinafter the “Call 1”).

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 4 of 14 PagelD 87

22. On December 19, 2018, Plaintiff’s attorneys, Justin Seth Drach, P.A.,
(hereinafter the “Firm”’) disputed the Debt when they sent a request for verification of the
Debt pursuant to the FDCPA to NCC. (Exhibit A).

23. Exhibit A asked NCC to “Please provide to us all correspondence that you
have sent our client.”

24. On January 2, 2019, NCC sent Exhibit B to the Firm.

25. Exhibit B is the only written communication that NCC has ever sent to
Plaintiff or the Firm.

26. According to the Duval County Property Appraiser website”, 9536 Princeton
Square Blvd. S., Jacksonville, FL 32256 is owned by BENTLEY. (Exhibit C).

27. The Fictious Names Act, Florida Statutes § 865.09, et seq., (hereinafter the
“FNA”) makes it unlawful to conduct business under a fictitious name until the name has
been properly registered under Florida’s Fictitious Name Act. The purpose of registration is
to allow the public to know who is really operating under the fictitious name.

28. BENTLEY is a “business” as defined by Florida Statutes § 865.09(1)(a).

29. Pursuant to the FNA, Florida Statutes § 865.09(9):

(a) Ifa business fails to comply with this section, neither the business

nor the person or persons engaging in the business may maintain any

action, suit, or proceeding in any court of this state with respect to or on

behalf of such business until this section is complied with. An action, suit,

or proceeding may not be maintained in any court of this state by any

successor or assignee of such business on any right, claim, or demand

arising out of the transaction of business by such business in this state
until this section has been complied with.

 

? Duval County Property Appraiser, https://paopropertysearch.coj.net/Basic/Detail.aspx?RE=15268305 10 (last
visited Jan. 22, 2019).

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 5 of 14 PageID 88

(b) The failure of a business to comply with this section does not impair

the validity of any contract, deed, mortgage, security interest, lien, or act

of such business and does not prevent such business from defending any

action, suit, or proceeding in any court of this state. However, a party

agerieved by a noncomplying business may be awarded reasonable

attorney fees and court costs necessitated by the noncomplying business.

30. By engaging in business under the unregistered fictitious name “Bentley
Green”, BENTLEY is in violation of the FNA, Florida Statutes § 865.09(3)(a).

31. Asa result of the Defendants’ unlawful conduct pertaining to the Debt as
described herein, Plaintiff has suffered statutory damages and actual damages, including but
not limited to the following: monetary damages, the continued suffering of emotional
damages and anxiety due to helplessness, and lost time.

32. 15 U.S.C. § 1692k(a) imposes civil liability on “any debt collector who fails
to comply with any provision” of the FDCPA.

33. BENTLEY is liable for the acts of its agent NCC.

34. BENTLEY is liable for the acts of its agent Milestone Management, LP.

35. All conditions precedent to this action have occurred or have been waived.

36. Plaintiff has retained the services of the undersigned attorneys and is required

to pay a reasonable fee for their services.

CLASS REPRESENTATION ALLEGATIONS

 

37. Pursuant to Florida Rule of Civil Procedure 1.220(a), (b) (2) and (b) (3),
Plaintiff brings this action on behalf of themselves and all others similarly situated.

38. The Class(es) are defined as:

Bentley Green Class (Count VI and VII): All persons in the State of

Florida against whom NCC attempted to collect a debt on behalf of
BENTLEY, where a creditor name other than “Bentley Green Apartments

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 6 of 14 PageID 89

Investors LLC” or the fictitious name of “Bentley Green Apartments” as

authorized pursuant to the FNA was asserted, within the applicable limitations

period prior to the filing of the initial Complaint in this action through the date

Notice is issued to the Class.

FNA Class (Count VI): All persons in the State of Florida against whom

NCC attempted to collect a debt using a creditor name other than that of a

legal entity or fictitious name registered pursuant to the FNA, within the

applicable limitations period prior to the filing of the initial Complaint in this

action through the date Notice is issued to the Class.

39. The statute of limitations for the FDCPA claims in Count VI is 1 year
pursuant to 15 U.S.C. § 1692k(d).

40. The statute of limitations for the FCCPA claims in Count VII is 2 years
pursuant to Fla. Stat. § 559.77(4).

41. Plaintiff is unable to state the exact number of class members because that
information is solely in the possession of Defendants. However, the exact number of class
members, including the names and addresses of all class members, will be easily ascertained
through a review of Defendants’ business records. Upon information and belief, the putative
Classes are made up of hundreds of Florida tenants and consumers. On information and
belief, Plaintiff estimates that the classes will consist of hundreds of individuals. Therefore,
the putative Class is so numerous that joinder of all members would be impracticable.

42. Questions of law and fact common to the Class(es) exist and predominate over
questions affecting only individual members, including, inter alia, the following:

(a) | Whether Defendants BENTLEY and NCC violated the FCCPA by attempting

to collect debts on behalf of BENTLEY, asserting the identity of the creditor

to be other than “Bentley Green Apartments Investors LLC” or the fictitious

name of “Bentley Green Apartments” as authorized pursuant to the FNA;

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 7 of 14 PagelD 90

(b) | Whether Defendant NCC violated the FDCPA by attempting to collect debts
on behalf of BENTLEY, asserting the identity of the creditor to be other than
“Bentley Green Apartments Investors LLC” or the fictitious name of “Bentley
Green Apartments” as authorized pursuant to the FNA;

(c) Whether Defendant NCC violated the FCCPA by attempting to collect debts
on behalf of creditors, asserting the identity of the creditor to be other than the
legal entity name or a fictitious name authorized pursuant to the FNA;

(d) | Whether Defendant NCC violated the FDCPA by attempting to collect debts
on behalf of creditors, asserting the identity of the creditor to be other than the
legal entity name or a fictitious name authorized pursuant to the FNA;

43. The claims asserted by the named Plaintiff in this action are typical of the
claims of the members of the Classes because, upon information and belief, Defendant NCC
routinely collects consumer debts on behalf of BENTLEY and other creditors while failing to
identify the creditor by using the legal name of the entity or a registered fictious name.

44. __ Accordingly, the claims of the Plaintiff and of the Classes originate from the
same standardized conduct, practice, and procedure, on the part of Defendants.

45. Plaintiff possess the same interests and has suffered the same injuries as each
Class member because the use of a creditor name other than the legal entity name or a
registered fictitious name results in uniform damages. There are no individual facts which
distinguish the Plaintiff from other Class members that were subjected to Defendants’ illegal

conduct.

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 8 of 14 PageID 91

46. The named Plaintiff will fairly and adequately represent and protect the
interest of the members of the Classes because he has no interest antagonistic to the Class he
seeks to represent, and because the adjudication of his claims will necessarily decide the
identical issues for other class members. There is nothing peculiar about the Plaintiff's
situation that would make him inadequate as the class representative.

47. The management of the class action proposed is not extraordinarily difficult,
and the factual and legal issues raised by this class action complaint will not require extended
contact with the members of the Classes because Defendants’ conduct was perpetrated on all
members of the Classes and will be established by common proof. Moreover, Plaintiff has
retained counsel competent and experienced in actions brought under consumer protection
laws.

48. A class action is superior to other methods for the fair and efficient
adjudication of this controversy because the damages suffered by each individual Class
member will be relatively modest compared to the expense and burden of individual
litigation. It would be impracticable for each Class member to seek redress individually for
the wrongful conduct alleged herein because the cost of such individual litigation would be
cost prohibitive as individual statutory damages for each FCCPA and FDCPA violation are
capped at $1,000.00 or 1% of the defendants’ net worth. It would be difficult, if not
impossible, to obtain counsel to represent each Class member on an individual basis for such
small claims. More importantly, the vast majority of Class members are not aware that using
a name other than the creditor’s legal name or a registered fictitious name violates the

FCCPA and FDCPA. There will be no difficulty in the management of this litigation as a

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 9 of 14 PageID 92

class action as the legal issues affect a standardized pattern of conduct by Defendants and
class actions are commonly used in such circumstances.
49. _ For purposes of the claims brought in this action, the applicable standard is the
“least sophisticated” consumer test. See Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1172-75
(11th Cir. 1985); see also Fla. Stat. § 559.552 (the FCCPA looks to the FDCPA for
guidance).
COUNT I— VIOLATION OF FCCPA, F.S § 559.72(9)
NCC BUSINESS SERVICES, INC.
On behalf of Plaintiff
Plaintiff realleges those allegations contained within paragraphs 1-36 above and
incorporates them herein by this reference.
50. The FCCPA, Fla. Stat. § 559.72(9) makes it unlawful to:
Claim, attempt, or threaten to enforce a debt when such person
knows that the debt is not legitimate, or assert the existence of
some other legal right when such person knows that the right does
not exist.
$51. | NCC has violated the FCCPA, Florida Statute § 559.72(9) by claiming in Call
1 and Exhibit C that the Debt had a $2,444.34 balance, an amount in excess of amounts
actually owed.
COUNT II —- VIOLATION OF FDCPA, 15 U.S.C. § 1692e
NCC BUSINESS SERVICES, INC.
On behalf of Plaintiff

Plaintiff realleges those allegations contained within paragraphs 1-36 above and

incorporates them herein by this reference.

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 10 of 14 PageID 93

52. The FDCPA at 15 U.S.C. § 1692e makes it illegal for a debt collector to “use
any false, deceptive, or misleading representation or means in connection with the collection
of any debt.”

53. | NCC violated 15 U.S.C. § 1692e by using a false, deceptive, and misleading
representation to collect the Debt, by claiming in Call 1 and Exhibit C that the Debt had a
$2,444.34 balance, an amount in excess of amounts actually owed.

COUNT III —- VIOLATION OF FDCPA, 15 U.S.C. § 16929(a)
NCC BUSINESS SERVICES, INC.
On behalf of Plaintiff

Plaintiff realleges those allegations contained within paragraphs 1-36 above and
incorporates them herein by this reference.
54. The FDCPA at 15 U.S.C. § 1692g(a) requires as follows:

Within five days after the initial communication with a consumer
in connection with the collection of any debt, a debt collector shall,
unless the following information is contained in the initial
communication or the consumer has paid the debt, send the
consumer a written notice containing—

(1) the amount of the debt;

(2) the name of the creditor to whom the debt is owed;

(3) a statement that unless the consumer, within thirty days after
receipt of the notice, disputes the validity of the debt, or any
portion thereof, the debt will be assumed to be valid by the debt
collector;

(4) a statement that if the consumer notifies the debt collector in
writing within the thirty-day period that the debt, or any portion
thereof, is disputed, the debt collector will obtain verification of
the debt or a copy of a judgment against the consumer and a copy
of such verification or judgment will be mailed to the consumer by
the debt collector; and

(5) a statement that, upon the consumer’s written request within
the thirty-day period, the debt collector will provide the consumer
with the name and address of the original creditor, if different from
the current creditor.

10

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 11 of 14 PagelD 94

55. | NCC violated the FDCPA by failing to send a communication that complied
with 15 U.S.C. § 1692g(a). See Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1273
(11th Cir. 2016) (“Only by applying § 1692g to attorney communications can we ensure that
consumers receive both legal representation and the full protections intended by Congress.”)

56. Exhibit B does not comply with 15 U.S.C. § 1692g(a).

COUNT IV — VIOLATION OF FDCPA, 15 U.S.C. § 1692e
NCC BUSINESS SERVICES, INC.
On behalf of Plaintiff

Plaintiff realleges those allegations contained within paragraphs 1-36 above and
incorporates them herein by this reference.

57. |The FDCPA at 15 U.S.C. § 1692e makes it illegal for a debt collector to “use
any false, deceptive, or misleading representation or means in connection with the collection
of any debt.”

58. NCC violated 15 U.S.C. § 1692e by failing to provide meaningful disclosure
of the identity of the alleged creditor during Call 1 or when it sent the Firm Exhibit C.

COUNT V— VIOLATION OF FCCPA, E.S § 559.72(9)
BENTLEY GREEN APARTMENTS INVESTORS, LLC
On behalf of Plaintiff

Plaintiff realleges those allegations contained within paragraphs 1-36 above and
incorporates them herein by this reference.

59. The FCCPA, Fla. Stat. § 559.72(9) makes it unlawful to:

Claim, attempt, or threaten to enforce a debt when such person
knows that the debt is not legitimate, or assert the existence of

some other legal right when such person knows that the right does
not exist.

11

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 12 of 14 PagelD 95

60. | NCC has violated the FCCPA, Florida Statute § 559.72(9) by claiming in Call
1 and Exhibit C that the Debt had a $2,444.34 balance, an amount in excess of amounts
actually owed.

61. | BENTLEY is liable for the acts of its agent NCC.

COUNT VI- VIOLATION OF FDCPA, 15 U.S.C. § 1692e
NCC BUSINESS SERVICES, INC.
On behalf of Plaintiff, Bentley Green Class, and FNA Class

Plaintiff realleges those allegations contained within paragraphs 1-49 above and
incorporates them herein by this reference.

62. The FDCPA at 15 U.S.C. § 1692e makes it illegal for a debt collector to “use
any false, deceptive, or misleading representation or means in connection with the collection
of any debt.”

63. NCC violated 15 U.S.C. § 1692e during Call 1 and when it sent the Firm
Exhibit C by representing that the creditor is Bentley Green/Milestone when it knows the true
identity of BENTLEY.

64. NCC violated 15 U.S.C. § 1692e by using a creditor name other than that of
the legal entity or a registered fictitious name to collect the Debt, the debts of the Bentley
Green Class, and the debts of the FNA Class.

COUNT VII — VIOLATION OF FCCPA, F.S § 559.72(9)
BENTLEY GREEN APARTMENTS INVESTORS, LLC
On behalf of Plaintiff and Bentley Green Class
Plaintiff realleges those allegations contained within paragraphs 1-49 above and

incorporates them herein by this reference.

65. |The FCCPA, Fla. Stat. § 559.72(9) makes it unlawful to:

12

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 13 of 14 PagelD 96

66.

Claim, attempt, or threaten to enforce a debt when such person
knows that the debt is not legitimate, or assert the existence of
some other legal right when such person knows that the right does
not exist.

BENTLEY violated Fla. Stat. § 559.72(9) by using a false, deceptive, and

misleading representations to collect the Debt, to wit, by using the unregistered fictitious

name “Bentley Green” during the formation of lease agreements that result in debts, during

the collections of the Debt, and during the collection of Bentley Green Class debts.

WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

(a)

(b)

(c)

(d)

(e)

(f)
(g)

an order certifying this case as a class action on behalf of the Classes as
defined above, and appointing Plaintiff as the representative of the Classes
and his counsel as Class Counsel;

award Plaintiff actual damages, pursuant to Fla. Stat. § 559.77(2);

award Plaintiff additional statutory damages of $1,000 for violation of the
FCCPA, pursuant to Fla. Stat. § 559.77(2);

award Bentley Class and FNA Class members an aggregate award of statutory
damages up to the lesser of $500,000 or | percent of the defendant’s net worth
pursuant to Fla. Stat. § 559.77(2);

award Plaintiff costs of this action together with reasonable attorney’s fees,
pursuant to Fla. Stat. § 559.77(2);

award Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

award Plaintiff additional statutory damages of $1,000 per FDCPA violation,

pursuant to 15 U.S.C. § 1692k(a)(2)(A);

13

Lacey Peacock vs. NCC Business Services, Inc., et al.
Case 3:19-cv-00303-TJC-JRK Document 3 Filed 03/14/19 Page 14 of 14 PageID 97

(h) award FNA Class members the lesser of $500,000 or 1 per centum of the net

worth of Defendant NCC pursuant to 15 U.S.C. § 1692k(a)(2)(B);

(1) award Plaintiff costs of this action together with reasonable attorney’s fees,

pursuant to 15 U.S.C. § 1692k(a)(3);

(j) prejudgment interest; and

(k) all other relief which this Court deems just and proper.

JURY TRIAL DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: February 11, 2019.

BY:

Lacey Peacock vs. NCC Business Services, Inc., et al.

14

Respectfully submitted by:

THOELE|DRACH

 

Justin Seth Drach, Esq.

Florida Bar No. 103016

Email: justindrach@drachlaw.com
Amanda Marie Thoele, Esq.
Florida Bar No. 75118

Email: amandathoele@drachlaw.com
JUSTIN SETH DRACH, P.A.
2120 Corporate Square Blvd.
Suite 17

Jacksonville, FL 32224
Telephone: (904) 600-4384
Facsimile: (904) 306-1355
Attorneys for Plaintiff and all
others similarly situated

 
